                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION – DETROIT

IN THE MATTER OF:
                                                            CHAPTER 13
Michael D. Frost and Aundrea Lynn Frost,
                                                            Case Number: 16-56354

       Debtors.                                             JUDGE PHILLIP J. SHEFFERLY

__________________________________________/



                           Proposed Chapter 13 Plan Modification

Debtors Michael D. Frost and Aundrea Lynn Frost, through undersigned counsel, propose to
modify their confirmed Chapter 13 Plan as follows:

      Proposed Modification Number one: Debtors propose to excuse their current
       delinquency of $4,212.69. Justification for Proposed Modification: Debtor-husband
       lost his job and Debtor-wife has been off of work since June 2018 when she gave birth to
       her third child. Debtor-wife will return to work January of 2019 and will be able to
       resume making payments at that time.
      Proposed Modification Number two: Debtors propose to surrender their interest in the
       2006 Skyline Mobile Home which had been their residence. Justification for Proposed
       Modification: Debtors have moved and are now renting. The Automatic Stay was lifted
       as to the secured creditor, 21st Century Mortgage, on December 26, 2018. (Docket #70)
      Proposed Modification Number three: Debtors propose to surrender their interest in
       the 2007 Dodge Durango. Justification for Proposed Modification: Debtors can no
       longer afford the vehicle. The Automatic Stay was lifted as to the secured creditor Credit
       Acceptance Corporation on November 26, 2018. (Docket #63)
      Proposed Modification Number four: Debtors propose to reduce their Chapter 13
       payment to $138.77 per bi-weekly pay period effective immediately. Justification for
       Proposed Modification: Pursuant to the Amended Schedules I and J being filed
       contemporaneously with this Proposed Chapter 13 Plan Modification, this amount
       represents their best efforts.

That this proposed modification has the following impact on the classes of creditors being paid
by the Trustee as follows:

   a. Class one administrative claims – will not be impacted.
   b. Class two continuing claims – will not be impacted.



  16-56354-pjs      Doc 72    Filed 01/09/19     Entered 01/09/19 15:13:07        Page 1 of 5
   c. Class three secured claims to be stripped from the collateral – will not be impacted.
   d. Class four continuing claims that survive the plan – the claims of 21st Century
      mortgage and Credit Acceptance will now be treated as class nine general unsecured
      claims.
   e. Class five secured claims where the last payment will become due during the plan –
      will not be impacted.
   f. Class six executory contracts – will not be impacted.
   g. Class seven priority unsecured claims – will not be impacted – will still be paid during
      life of plan.
   h. Class eight special unsecured claims – will not be impacted.
   i. Class nine general unsecured claims – will decrease dividend.

In all other respects, the Order Confirming Plan referred to above shall remain in full force and
effect.



Dated: January 8, 2019.

                                                             /s/William C. Babut
                                                             Babut Law Offices, PLLC
                                                             Attorneys for Debtor
                                                             700 Towner St.
                                                             Ypsilanti, MI 48198
                                                             (734) 485-7000
                                                             wbabut@babutlaw.com
                                                             P41099




  16-56354-pjs      Doc 72     Filed 01/09/19     Entered 01/09/19 15:13:07        Page 2 of 5
                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION – DETROIT

IN THE MATTER OF:
                                                        CHAPTER 13
Michael D. Frost and Aundrea Lynn Frost,
                                                        Case Number: 16-56354

       Debtors.                                         JUDGE PHILLIP J. SHEFFERLY

__________________________________________/



                  Order Granting Proposed Chapter 13 Plan Modification

THIS MATTER having come before the Court on Debtor’s Proposed Plan Modification; no
parties having objected, and the Court being duly informed in the premises:

IT IS ORDERED that Debtors’ Plan Payment shall be $138.77 per bi-weekly pay period
effective immediately.

IT IS FURTHER ORDERED that Debtors’ delinquency in the amount of $4,212.69 is hereby
excused.

IT IS FURTHER ORDERED that in all other respects, the Order Confirming Plan shall remain
in full force and effect.




                                           Exhibit A




  16-56354-pjs     Doc 72   Filed 01/09/19      Entered 01/09/19 15:13:07   Page 3 of 5
                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION – DETROIT

IN THE MATTER OF:
                                                                    CHAPTER 13
Michael D. Frost and Aundrea Lynn Frost,
                                                                    Case Number: 16-56354

        Debtors.                                                    JUDGE PHILLIP J. SHEFFERLY

__________________________________________/

                 Notice of Deadline to Object to Proposed Chapter 13 Plan Modification

   The deadline to file an objection to the attached proposed Chapter 13 plan modification is 21 days
after service.


  If no timely objection is filed, the proponent of the plan modification may file a certificate of no
objection and the modified plan will then become effective.


   If a timely objection is filed, the Court will set the matter for hearing and give notice of the hearing to
the debtor, the proponent of the plan modification, the trustee and any objecting parties. In that event,
the plan modification will become effective when the Court enters an order overruling or resolving all
objections.


  Objections to the attached proposed chapter 13 plan modification shall be served on the following:


William C. Babut                                   Krispen S. Carroll
Babut Law Office, P.L.L.C.                         Chapter 13 Trustee
700 Towner Street                                  719 Griswold, Suite 1100
Ypsilanti, MI 48198                                Detroit, MI 48226

Date: January 8, 2019
                                                           /s/ William C. Babut
                                                           William C. Babut (P41099)
                                                           Babut Law Offices, P.L.L.C.
                                                           700 Towner Street
                                                           Ypsilanti, MI 48198
                                                           734-485-7000
                                                           wbabut@babutlaw.com




   16-56354-pjs         Doc 72     Filed 01/09/19       Entered 01/09/19 15:13:07           Page 4 of 5
                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION – DETROIT

IN THE MATTER OF:
                                                                CHAPTER 13
Michael D. Frost and Aundrea Lynn Frost,
                                                                Case Number: 16-56354

        Debtors.                                                JUDGE PHILLIP J. SHEFFERLY

__________________________________________/

                                        PROOF OF SERVICE

      Kim Justice hereby certifies that on January 9, 2019, that she served a copy of the following
documents:


          •   Proposed Chapter 13 Plan Modification,
          •   Notice of Deadline to Object to Proposed Chapter 13 Plan Modification
          •   Proposed Order Granting Proposed Chapter 13 Plan Modification
          •   Exhibit(s)
          •   Proof of Service

        All interested parties on the attached Court Matrix,


Dated: January 9, 2019                                  /s/ Kim Justice
                                                        Kim Justice
                                                        Babut Law Offices, P.L.L.C.
                                                        700 Towner Street
                                                        Ypsilanti, MI 48198
                                                        734-485-7000
                                                        kim@babutlaw.com




   16-56354-pjs      Doc 72      Filed 01/09/19      Entered 01/09/19 15:13:07         Page 5 of 5
